Citation Nr: 1642418	
Decision Date: 11/03/16    Archive Date: 11/18/16

DOCKET NO.  15-07 358	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for vocal cord cancer (also claimed as throat cancer).

2. Entitlement to service connection for gastroesophageal reflux disease (GERD).

3. Entitlement to service connection for peripheral neuropathy of the left upper extremity.

4. Entitlement to service connection for peripheral neuropathy of the right upper extremity.

5. Entitlement to service connection for peripheral neuropathy of the left lower extremity.

6. Entitlement to service connection for peripheral neuropathy of the right lower extremity.


REPRESENTATION

Appellant represented by:	Lawrence E. Miccolis, Attorney


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The Veteran served on active duty from January 1955 to February 1955, and from October 1955 to September 1975.

These matters come before the Board of Veterans' Appeals (Board) from a July 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. In that decision, the RO denied service connection for vocal cord and throat cancer, GERD, and peripheral neuropathy of the left and right upper and left and right lower extremities.

In August 2016, the Veteran had a Board videoconference hearing before the undersigned Veterans Law Judge (VLJ). A transcript of that hearing is of record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015). 38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of service connection for GERD is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1. The Veteran is presumed to have been exposed to herbicides during his service in Vietnam in 1968 and 1969.

2. The Veteran's cancer of the vocal cord and larynx is presumed to be attributable to his herbicide exposure in service.

3. Peripheral neuropathy in the Veteran's upper and lower extremities became symptomatic during service, or developed as a result of his herbicide exposure in service.


CONCLUSIONS OF LAW

1. The Veteran's cancer of the vocal cord and larynx is presumed to be service connected. 38 U.S.C.A. §§ 1110, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).

2. Peripheral neuropathy in the Veteran's left upper extremity was incurred in service or as a result of herbicide exposure in service. 38 U.S.C.A. §§ 1110, 1116,  5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).

3. Peripheral neuropathy in the Veteran's right upper extremity was incurred in service or as a result of herbicide exposure in service. 38 U.S.C.A. §§ 1110, 1116, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).

4. Peripheral neuropathy in the Veteran's left lower extremity was incurred in service or as a result of herbicide exposure in service. 38 U.S.C.A. §§ 1110, 1116, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).


5. Peripheral neuropathy in the Veteran's right lower extremity was incurred in service or as a result of herbicide exposure in service. 38 U.S.C.A. §§ 1110, 1116, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2015). Under the notice requirements, VA is to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain. 38 C.F.R. § 3.159(b) (2015). 

The RO provided the Veteran notice in a September 2013 letter. In that letter, the RO notified him what information was needed to substantiate claims for service connection. The letter also addressed how VA assigns disability ratings and effective dates.

The claims file contains service medical and personnel records, post-service medical records, and reports of VA medical examinations. The examination reports and other assembled records are adequate and sufficient to reach a decision on the issue that the Board is deciding at this time. 

The Board finds that the appellant was notified and aware of the evidence needed to substantiate the claim, and the avenues through which he might obtain such evidence, and the allocation of responsibilities between the appellant and VA in obtaining evidence. The appellant actively participated in the claims process by providing evidence and argument. Thus, he was provided with a meaningful opportunity to participate in the claims process, and he has done so.

Vocal Cord and Throat Cancer

The Veteran contends that his vocal cord and throat cancer, which was diagnosed in 1991, is related to sore throats and vocal changes that he experienced in service, or is attributable to his exposure to herbicides during service in Vietnam.

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303. Service connection also may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). The United States Court of Appeals for Veterans Claims (Court) has explained that, in general, service connection requires (1) evidence of a current disability; (2) medical evidence, or in certain circumstances lay evidence, of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the current disability. See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Under certain circumstances, service connection for specific diseases may be presumed if a veteran was exposed during service to certain herbicides during service. 38 U.S.C.A. § 1116 (West 2014); 38 C.F.R. §§ 3.307, 3.309(e) (2015). If a veteran was exposed to herbicides during service, service connection for certain diseases listed at 38 C.F.R. § 3.309(e), including respiratory cancers, will be presumed if the disease becomes manifest to a degree of 10 percent disabling at any time after service. 38 C.F.R. §§ 3.307(a)(6)(ii), 3.309(e). A veteran who served on active duty in the Republic of Vietnam during the period from January 9, 1962, to May 7, 1975, shall be presumed to have been exposed during that service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to herbicides during service. 38 C.F.R. § 3.307(a)(6)(iii).

The Veteran served in Vietnam during parts of 1968 and 1969. He is presumed to have been exposed to herbicides during service. The list of diseases, at 38 C.F.R. § 3.309(e), that are presumed to be service-connected in herbicide-exposed veterans, does not specifically include vocal cord cancer, but includes respiratory cancers including cancer of the lung, bronchus, larynx, or trachea.

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant. See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value. When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a claim, VA shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107. To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

During service, the Veteran had sick call visits for sore throat. No throat cancer or other chronic disorder affecting the throat was diagnosed.

In September 1991, a private physician performed a biopsy of a polyp on the Veteran's vocal cord. The pathologist diagnosed squamous cell carcinoma. The Veteran had radiation treatments for the cancer.

In private treatment in 2011 and 2012, the Veteran reported a history of cancer of the larynx. He stated that presently he had GERD and dysphagia. A treating physician diagnosed Barrett's esophagus. 

On VA examination in June 2014, the Veteran reported that vocal cord cancer was diagnosed and treated in 1991. The examiner stated that the Veteran's claims file did not contain records of that treatment. The examiner found that the Veteran did not have history of a disorder or any present disorder of the throat or larynx.

In August 2016, private physician K. J. O., M.D., noted that the Veteran had a history of primary laryngeal cancer. Dr. O. expressed the opinion that his laryngeal cancer is most likely associated with his Agent Orange exposure.

In the August 2016 Board hearing, the Veteran reported that in 1991 he had cancer of the vocal cord, throat, and larynx. He noted that physicians including treating physicians in 1991 and Dr. O. more recently indicated that the cancer treated in 1991 was of the larynx. He stated that during service he had frequent sore throats, and he sometimes had trouble speaking. He indicated that from as early as 1970 he noticed his voice deteriorating.

Treating physicians have characterized the Veteran's 1991 cancer as cancer of the vocal cord and larynx. As he is presumed exposed to herbicides during service, and he developed larynx cancer, service connection for that larynx cancer is presumed and granted.

Peripheral Neuropathy

The Veteran reports that during service he began to experience tingling in his hands and feet, and that those symptoms continued after service. He contends that the symptoms during service were symptoms of peripheral neuropathy of all four extremities that was diagnosed after service. He also contends that his peripheral neuropathy is attributable to his herbicide exposure in service. 

The regulations at 38 C.F.R. §§ 3.307(a)(6)(ii) and 3.309(e) regarding presumptive service connection, based on herbicide exposure, for peripheral neuropathy were revised in 2013. The revisions apply to claims received by VA on or after September 6, 2013, or pending before VA on that date. VA received the Veteran's claim for service connection for peripheral neuropathy in November 2013, so the revised regulations apply to his claim. 

Under the revised regulations, in veterans who were exposed to herbicides during service, service connection for early onset peripheral neuropathy will be presumed if the disease becomes manifest to a degree of 10 percent disabling within a year after the last date on which the veteran was exposed to an herbicide agent during service. 38 C.F.R. §§ 3.307(a)(6)(ii), 3.309(e) (2015). If the Veteran's peripheral neuropathy does not warrant presumptive service connection, his peripheral neuropathy service connection claims must nevertheless be reviewed to determine whether service connection can be established on a direct basis. See Combee v. Brown, 24 F.3d 1039, 1043-44 (Fed. Cir. 1994); Cosman v. Principi, 3 Vet. App. 303, 305 (1992); 38 C.F.R. § 3.303(d).

During service, the Veteran reported right foot pain in September 1962. He served in Vietnam in March 1968 to June 1969. He reported right foot soreness in December 1971, and right hand numbness in August 1973. In October 1974, he was noted to have physiologic leg cramps.

In November 2012, private neurologist C. L. P., M.D., Ph.D., performed testing and found that the Veteran had peripheral neuropathy of both lower extremities. 

On VA examination in June 2014, the Veteran reported a long history of tingling in his feet. He stated that the neurologist Dr. P. diagnosed peripheral neuropathy. The examiner found peripheral neuropathy in both upper and both lower extremities.

In November 2015, a VA physician reviewed the Veteran's claims file. The reviewer concluded that there was no evidence that the Veteran had early onset peripheral neuropathy during his Vietnam service or within one year of his last service in Vietnam in 1969.

In August 2016, private primary care physician T. C., D.O., noted that the Veteran had peripheral neuropathy, and expressed the opinion that Agent Orange was known to cause peripheral neuropathy. Dr. P., a private neurologist who treated the Veteran, opined that his Agent Orange exposure most likely caused his peripheral neuropathy. She explained that Agent Orange is felt to cause damage to the peripheral nervous system.

In the August 2016 Board hearing, the Veteran reported that during service, in about 1970 or 1971, he began to experience numbness and tingling in his feet and hands. He stated that the symptoms worsened over time, but were not diagnosed as peripheral neuropathy until after service. The Veteran's wife stated that in the 1970s, after his retirement from service, he saw a neurologist, who diagnosed peripheral neuropathy.

The Veteran reports that he began to experience numbness and tingling in his feet and hands as early as 1970, possibly within a year after the end of his service in Vietnam. Without medical evidence from that period, it is not possible to determine whether he had peripheral neuropathy to a degree of 10 percent disabling during that period. Thus, there is not evidence warranting a presumption that his peripheral neuropathy is due to his herbicide exposure.

On the question of direct service connection, there is evidence of symptoms during service, specifically, in the Veteran's report during service in 1973 of hand numbness, and in his post-service statements that he experienced bilateral foot and hand tingling and numbness while he was in service. In addition, the opinions of Drs. C. and P. provide support for a direct connection between his herbicide exposure and his peripheral neuropathy. The evidence supporting onset during service or development as a result of herbicide exposure is at least as persuasive as the evidence against those etiologies. Resolving reasonable doubt in the Veteran's favor, the Board grants service connection for peripheral neuropathy in his left upper, right upper, left lower, and right lower extremities.


ORDER

Entitlement to service connection for vocal cord and larynx cancer is granted.

Entitlement to service connection for peripheral neuropathy of the left upper extremity is granted.

Entitlement to service connection for peripheral neuropathy of the right upper extremity is granted.

Entitlement to service connection for peripheral neuropathy of the left lower extremity is granted.

Entitlement to service connection for peripheral neuropathy of the right lower extremity is granted.


REMAND

The Board is remanding to the RO, for additional action, the issue of service connection for GERD. The Veteran reports that he began to have stomach discomfort and reflux or heartburn symptoms during service. His service medical records reflect reports of stomach discomfort. Post-service medical records indicate that he has GERD. In VA examinations in June 2014, the examiner found that the Veteran had no throat disorder, and did not directly address the existence and likely etiology of any his GERD. In August 2016, a private primary care physician wrote that the Veteran's GERD likely stemmed from his throat cancer, and might be related to his Agent Orange exposure. The assembled evidence leaves questions as to the likelihood that the Veteran's GERD began during service, is secondary to his service-connected larynx cancer and residuals, or is related to his herbicide exposure. The Board is remanding the GERD issue for a VA examination with file review and an opinion as to the likely etiology of his GERD.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c). Expedited handling is requested.)


1. Schedule the Veteran for a VA medical examination to address the likely etiology of his GERD. Provide his claims file to the examiner for review. Ask the examiner to examine the Veteran, and provide opinions as to whether it is at least as likely as not (a 50 percent or greater likelihood) that:

A. His digestive system discomfort experienced during service represented onset of a disorder eventually diagnosed as GERD.

B. His vocal cord and larynx cancer and residuals caused his GERD.

C. His vocal cord and larynx cancer and residuals aggravate his GERD.

D. His GERD is attributable to his herbicide exposure in service.

Ask the examiner to explain the rationale for his or her opinions.

2. Thereafter, receive the expanded record and reconsider the remanded issue. If the issue is not granted to the Veteran's satisfaction, send him and his representative a supplemental statement of the case and give them an opportunity to respond before returning the file to the Board for further appellate consideration.

The Board intimates no opinion as to the ultimate outcome of the matter that the Board has remanded. The Veteran has the right to submit additional evidence and argument on those matters. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


